Citation Nr: 1544155	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to VA burial benefits based upon service-connected death. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

In July 2013, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In April 2015, the Board remanded the appeal to the PMC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the PMC's compliance with the April 2015 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran died in April 2012.  The death certificate identified the cause of death as cardiac arrest of unknown etiology.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 70 percent disabling, and residuals of a right fifth metacarpal fracture, rated as noncompensable. 

3.  The Veteran did not serve in an area in which exposure to herbicide agents may be presumed and is not shown to have been exposed to herbicides during active service.  

4.  Symptoms of a cardiac disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

5.  The cause of the Veteran's death is not etiologically related to active service.

6.  The appellant received non-service-connected burial benefits in the amount of a $300.00 allowance for burial expenses and a $590.00 transportation allowance.  
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).

2.  The criteria for payment of service-connected burial benefits have not been met.   38 U.S.C.A. §§ 2302, 2303, 2304, 2307 (West 2014); 38 C.F.R. §§ 3.1600, 3.1601 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) has held that proper VCAA notice for Dependency and Indemnity Compensation (DIC) claim must also include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The PMC provided notice to the appellant in June 2012, prior to the initial adjudication of the claim in July 2012.  The PMC provided notice to the appellant regarding what the evidence must show to establish entitlement to DIC benefits and described the type of information and evidence the appellant needed to provide in support of the claim.  The PMC also explained to the appellant what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of the claim.  

Regarding VA's duty to assist, the United States Court of Appeals for the Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

In this case, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, the April 2012 death certificate, and lay statements from the appellant, including her testimony at the July 2013 Board hearing.

In the April 2015 Remand, the Board directed the Agency of Original Jurisdiction (AOJ) to contact the appellant regarding additional private medical records she indicated during the July 2013 Board hearing that were relevant to the appeal.  Specifically, the Board directed the AOJ to contact the appellant and request the appropriate releases to obtain the complete hospital records pertaining to the Veteran from the Salinas Valley Memorial Hospital, and any other pertinent medical records identified by the appellant, to include records regarding treatment regarding the lungs between 2004 and 2007 and treatment for congestive heart failure in August 2004.  In July 2015, the PMC sent correspondence to the appellant requesting that he provide an authorization form so that the identified private medical records from Salinas Valley Memorial Hospital and any additional pertinent records identified by the appellant including records regarding treatment regarding the lungs between 2004 and 2007 and treatment for congestive heart failure in August 2004 could be requested.  In September 2015, the PMC received medical records from Salinas Valley Memorial Hospital dated between 2003 and 2007.  As the appellant has neither submitted any additional private medical records nor submitted a signed authorization release allowing VA to obtain any additional private medical records, the Board finds it reasonable to assume that all relevant medical records needed to decide the appellant's claims have been obtained and associated with the claims file.    

The Board notes that the private medical records submitted by the appellant were received by the AOJ after the last adjudication of the appellant's claims in August 2015, and therefore, these records have not been initially reviewed by the AOJ.  Generally, the Board may not consider additional evidence submitted by an appellant not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the appellant.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  However, in cases where the Substantive Appeal was filed on or after February 2, 2013, 38 U.S.C.A. § 7105(e) provides for an automatic waiver of initial AOJ review of evidence submitted by the appellant or the appellant's representative, unless there is a specific request that the AOJ initially review the submitted evidence.  In this case, the appellant filed the Substantive Appeal in April 2013.  Therefore, as the appellant did not specifically request that the AOJ initially review the newly submitted evidence, initial AOJ review has been waived, and the Board may proceed with adjudication.  See 38 U.S.C.A. § 7105(e).  

No medical opinion has been obtained with regard to the appellant's DIC claim; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran died of cardiac arrest.  As will be discussed in full below, the available service treatment records are absent of any complaints, findings, or treatment for cardiac disease while on active duty and the post-service medical evidence shows that the onset of cardiac disease many years after service separation.  Additionally, there is no in-service injury, disease or event to which a cardiac disability could be related.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the claimed cause of death, there is no reasonable possibility that a VA opinion could aid in substantiating the current DIC claim.  See 38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Therefore, any opinion relating the Veteran's cardiac arrest to service would be of no probative value and could not substantiate the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A(a).  There is otherwise sufficient medical evidence to decide the claim.

Regarding the appellant's claim for VA burial benefits, VCAA notice is not required since the benefits sought are authorized in Chapter 23 of Title 38, United States Code.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the Court held that the provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits.  See also Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code).  Regardless, according to 38 C.F.R. § 3.1601(b), the claimant has a duty to submit documentary evidence to support a claim for burial allowance, including a statement of the funeral account, receipted bills, proof of death, and waivers from all other distributees.  The Board finds that the appellant has submitted all the requisite evidence and no further duty to notify or assist is implicated.  38 C.F.R. § 3.1601(b).  

As such, the RO has provided assistance to the appellant as required as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties to notify and assist in the development of the claims.  

Service Connection for Cause of Death - Laws and Regulations

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Myocardial infarction (a cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.309(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions, including myocardial infarction (listed as ischemic heart disease).  38 C.F.R. § 3.309(e).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the appellant must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he suffered from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. 
§ 3.309(e); and (3) that the disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

For purposes of establishing entitlement to presumptive service connection as due to herbicide exposure, the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii);  see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in the Republic of Vietnam," an appellant must demonstrate actual duty or visitation by the veteran in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  However, these provisions have been extended to Vietnam-era veterans who served near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv).  In addition, VA has acknowledged that Agent Orange was, in some instances, used in the Kingdom of Thailand and has developed specific procedures to determine whether a veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5.

Notwithstanding the foregoing presumptive provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


Service Connection for Cause of Death - Analysis

The Veteran died in April 2012.  The appellant is seeking service connection for the cause of the Veteran's death, which she contends is due to exposure to Agent Orange.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder and residuals of a right fifth metacarpal fracture.  

After a review of all the evidence of record, both lay and medical, the Board finds that the Veteran's cause of death is not etiologically related to active service, to include claimed exposure to herbicides.  The Veteran's death certificate listed cardiac arrest as the cause of death.  The Veteran was not service-connected for a cardiac disability at the time of his death.  Therefore, the Board must consider whether service connection for a cardiac disability is warranted.  The Board notes that the RO previously denied service connection for a cardiac disability in an unappealed September 2009 rating decision; however, the Board must take a de novo review of the appellant's claim for DIC benefits.  38 C.F.R. § 20.1106 (2015).  

The record contains conflicting evidence regarding whether the Veteran had service in the Republic of Vietnam.  However, after reviewing all the evidence, including the appellant's statements, the Board finds that the weight of the evidence demonstrates that the Veteran did not have service in the Republic of Vietnam, and he did not have confirmed exposure to herbicide agents.  

Prior to his death, the Veteran sought service connection for several disabilities, including a cardiac disability, as due to exposure to Agent Orange.  Specifically, the Veteran indicated that he was exposed to Agent Orange while stationed in Guam.  See November 2007 Statement; February 2008 Statement; September 2008 Statement.  Additionally, the Veteran indicated that he was stationed aboard the USS ENTERPRISE in the Gulf of Tonkin, fifty miles off the shore of Vietnam.  See March 2006 VA Treatment Record; September 2008 Statement.  Finally, the Veteran indicated that he was exposed to Agent Orange was serving in the United States Navy in Vietnam.  See August 2006 Statement.  During the July 2013 Board hearing, the appellant indicated that the Veteran told her that he was exposed to Agent Orange while stationed in Guam.  See Board Hearing Transcript pp. 6-7.  

In consideration of the statements of the appellant, and those made by the Veteran prior to his death, the Board finds this evidence to be outweighed by more probative evidence that demonstrates the Veteran had no service in the Republic of Vietnam.  Service personnel records indicate that the Veteran was stationed aboard the USS ENTERPRISE from July 1967 to February 1969.  A March 2006 VA treatment record reflects that the Veteran reported being stationed in the Gulf of Tonkin for six months in 1968.  See also March 2008 VA Treatment Record; January 2009 VA Treatment Record. 

In February 2008, a Personnel Information Exchange System (PIES) request was made to verify the Veteran's service in the Republic of Vietnam.  A March 2008 PIES response from the Joint Services Records Research Center (JSRRC) indicates that the USS ENTERPRISE was stationed in the Gulf of Tonkin between February 1968 and June 1968, during which time it conducted combat operations in North Vietnam.  The March 2008 PIES response further indicated that information regarding the duties and assignments requiring the Veteran to go ashore in the Republic of Vietnam may be documented in his Official Military Personnel File.  Review of the Veteran's service personnel file, however, does not reflect any such duty or assignment that required the Veteran to go ashore.  

Moreover, the Veteran never indicated he went ashore while stationed aboard the USS ENTERPRISE.  In September 2006, the RO sent the Veteran a letter indicating that his claim for benefits as due to herbicide exposure may be affected by the Court's decision in Haas, in that the term "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  In a February 2008 statement, the Veteran indicated that his case had nothing to do with Haas because he was not stationed in Vietnam.  As neither the Veteran's service personnel records nor the Veteran's own statements indicate that he went ashore while stationed in the Gulf of Tonkin, the Board finds the weight of the evidence demonstrates the Veteran did not have service in the Republic of Vietnam.  

Regarding the Veteran's service in Guam, service personnel records confirm the Veteran was stationed at the United States Naval Air Station in Agana, Guam, from December 1966 to July 1967.  In several statements made prior to his death, the Veteran contended that he was exposed to Agent Orange while stationed on Guam.  Specifically, the Veteran contended that Agent Orange was used to clear the jungles outside the Naval Air Station where the Veteran was stationed.  In addition, as mentioned above, the appellant also contends the Veteran was exposed to Agent Orange when he was stationed in Guam.  See Board Hearing Transcript pp. 6-7.  

In consideration of the statements of the appellant, and the statements and evidence submitted by the Veteran prior to his death, the Board finds the weight of the competent and credible evidence demonstrates that the Veteran was not exposed to tactical herbicides while stationed in Guam.  The Veteran has not demonstrated that he is competent to identify tactical herbicides by personal observation, including those for which presumptions of service connection may apply.  38 C.F.R. § 3.307(a)(6).  Moreover, the evidence of record is against a finding that the Veteran was exposed to such herbicides during his service on Guam from 1966 to 1967.  A December 2008 internal VA email contained in the record indicates that the Department of Defense (DoD) list of herbicide use and test sites outside the Republic of Vietnam identifies 71 sites within the United States and foreign countries where tactical herbicides use or testing is acknowledged; however, the DoD list does not contain any reference to Agent Orange or other tactical herbicide use, testing, or storage on Guam.  In reference to the Veteran's contentions, the email further indicates that the Veteran was "referring to small-scale weed or brush clearing activity around his base, but there is no record of such activity with DoD and no way to know the chemical content of any such non-tactical herbicide use."  

Further, a December 2008 JSRRC memorandum indicates that there is no mention of the use of Agent Orange at the Naval Air Station in Agana, Guam, in 1966 or 1967, according to command histories.  The JSRRC memorandum further indicates that they are unable to locate documentation that verifies that Agent Orange was used at or stored/transported to or from Guam.  Additionally, JSRRC indicated that they reviewed the DoD listing of herbicide spray areas and test sites outside the Republic of Vietnam, and Guam was not among those sites listed.  

The Veteran also submitted an October 2005 Board decision that granted service connection for diabetes mellitus as secondary to herbicide exposure to a veteran who served on Guam.  The Veteran argued that his case was similar to the facts of the October 2005 Board decision, and herbicide exposure should be acknowledged in the Veteran's case.  VA regulation clearly provides that decisions of the Board are not binding as to other veterans.  Previously-issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to one another, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2015); see also Hudgens v. Gibson, 26 Vet. App. 558, 562 at n.5 (2014).  Moreover, each decision by the Board is necessarily based on a review of the evidence of record in a particular claims file and, accordingly, has no precedential value toward the adjudication of appeals by other claimants, such as the present appellant.  Accordingly, the October 2005 decision by the Board is entitled no probative weight in the appellant's case.   

Consequently, the most probative evidence shows that the Veteran was not exposed to tactical herbicides during his service for which presumptive service connection might apply.  38 C.F.R. § 3.307(a)(6).  Therefore, there is no basis to grant service connection as due to herbicide exposure on a presumptive basis.  

After a careful review of the evidence, the Board finds that the Veteran did not experience chronic symptoms of a cardiac disability in service.  Similarly, the Board finds that the Veteran did not experience symptoms of a cardiac disability that manifested to a compensable degree within one year of service separation.  Further, the Board finds that the Veteran did not experience continuous symptoms of a cardiac disability since service separation.  

Service treatment records are absent for any complaints of, a diagnosis of, or treatment for cardiac disease.  The earliest objective medical evidence of cardiac disease is contained in 2003 private treatment records that indicate the presence of pericardial effusion with atrial fibrillation.  Additional VA and private treatment records indicate that the Veteran's history of cardiac disease began with the documented treatment in 2003.  There is no evidence of record of an onset of a cardiac disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999).  No medical professional has provided competent medical evidence linking the diagnosis of cardiac disease to any aspect of the Veteran's active service, to include any claimed exposure to herbicides in service, and the appellant has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and a cardiac disability.

In addition, there is no medical evidence suggesting a link between the Veteran's service-connected disabilities and the cause of the Veteran's death.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder and residuals of a right fifth metacarpal fracture.  No medical professional has provided competent medical evidence linking the diagnosis of cardiac disease to either of the Veteran's service-connected disabilities, nor has the appellant alluded to the existence of any such opinion.  Furthermore, the appellant does not contend that either the Veteran's posttraumatic stress disorder or residuals of a right fifth metacarpal fracture caused or contributed to the Veteran's death.  

Insomuch as the appellant has attempted to establish a nexus through her own lay assertions, the Board finds that the etiology of cardiac disease falls outside the realm of common knowledge of a layperson and the appellant is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 at n.4.  Cardiac disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the appellant is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between the Veteran's service and a cardiac disability.  Absent competent, credible, and probative evidence of a nexus between the Veteran's service and a cardiac disability, the Board finds that the cause of the Veteran's death is not related to service.  

Based on the above, the Board finds that the cause of the Veteran's death is not shown to have been incurred in service.  For these reasons, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service-Connected Burial Benefits - Laws and Regulations

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses.  38 C.F.R. § 3.1600(a).  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of Title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  If a veteran's death is not the result of a service-connected disability, benefits in an amount not to exceed $300 may be granted if, at the time of his death, the veteran was in receipt of pension or compensation.  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b).

Service-Connected Burial Benefits - Analysis

The Veteran died in April 2012 from cardiac arrest.  In the month of the Veteran's death, the appellant filed a VA Form 21-530, Application for Burial Benefits.  In November 2012, the PMC granted a total allowance of $890.00, including $300.00 for a burial allowance, and $590.00 for a transportation allowance, as non-service-connected burial benefits.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  The appellant contested the amount paid, asserting that a higher amount is warranted because the Veteran died from a service-connected disability.  

As adjudicated above, after reviewing all the evidence and contentions, the Board has concluded that the Veteran's death was not the result of a service-connected disability.  Therefore, entitlement to service-connected burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) is not warranted.  

Based on the above, the Board concludes that the legal requirements for service-connected burial benefits have not been met.  Service connection for the cause of the Veteran's death has been denied.  The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  As such, the 

appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to service-connected burial benefits is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


